Citation Nr: 1111646	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-32 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.  

2.  Entitlement to service connection for asthma.  

3.  Entitlement to service connection for a disability manifested by arm, neck and leg pain.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a February 2007 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Nashville, Tennessee in which the RO found that new and material evidence had not been submitted to reopen a previously denied claim of entitlement to service connection for asthma.  In that same decision, the RO denied the appellant's claim of entitlement to service connection for arm, neck and leg pain.  The appellant, who had active service from October 1976 to January 1986 and September 2002 to September 2003, in addition to many years of service with the United States Army National Guard, appealed the denial of these claims to the BVA.  Thereafter, additional evidence was associated with the claims file.  After reviewing the additional evidence, the RO reopened the appellant's previously denied asthma claim, but denied the claim on its merits.  The RO then referred the case to the Board for appellate review.    
 
The appellant testified before a Decision Review Officer at the RO regarding his claims in October 2008.  See October 2008 hearing transcript.  The Board observes for the record that the appellant requested and was scheduled for a personal hearing before a BVA Veterans Law Judge.  See August 2009 BVA remand.  However, the appellant withdrew his request for this hearing in November 2009; and as a result, the BVA hearing was cancelled.  

Upon review of all evidence of record, the Board agrees with the RO's determination to reconsider the appellant's previously denied asthma claim, but as will be discussed in greater detail below finds that service connection on a direct basis is warranted for this disorder.  In regards to the appellant's claim of entitlement to service connection for a disability manifested by arm, leg and neck pain, the Board finds that additional development of this claim is necessary.  As such, the merits of this claim will be addressed in the REMAND portion of the decision below and is hereby REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The RO will contact the appellant and inform him that further action is required on his part.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 1995, the RO denied the appellant's claim of entitlement to service connection for asthma.  

2.  In an unappealed rating decision dated in December 2000, the RO found that new and material evidence had not been received to reopen the appellant's previously denied claim of entitlement to service connection for asthma.  

3.  The evidence added to the record since the December 2000 rating decision includes pertinent service treatment records in existence but unavailable for consideration in December 2000. 

4.  Competent and probative evidence of record indicates that the appellant has a current diagnosis of asthma that manifested in service.  


CONCLUSIONS OF LAW

1.  The December 2000 rating decision that denied the appellant's claim of entitlement to service connection for asthma is a final decision.  38 U.S.C.A. § 7105 (West 2002).

2.  Since the December 2000 rating decision, official service department records have been received that are relevant to the appellant's asthma disorder claim; hence, reconsideration of the claim is warranted.  38 C.F.R. § 3.156 (2010).

3.  Asthma was incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

In this case, a letter dated in August 2006 specifically informed the appellant of the substance of the VCAA.  Nevertheless, since this decision represents a complete grant of the appellant's appeal in regards to his asthma claim, the appellant cannot be prejudiced by any deficiency, if any, in the notice and assistance requirements of the VCAA in relationship to this claim.  As such, the Board will dispense with any further discussion of the VCAA and will proceed to the merits of that issue.  

B.  Reopened/Reconsidered Asthma Claim

The appellant contends that he is entitled to service connection for asthma that he believes either manifested during a period of active service or was permanently aggravated during such service.  See statements dated in June 2006 and September 2006; October 2008 hearing transcript.  The RO previously considered the appellant's asthma claim in rating decisions dated in August 1995 and December 2000.  In both of those decisions, the RO denied the appellant's claim (in part) on the basis that the appellant's service medical records were not available for review; and the evidence failed to show that the appellant had complaints of, treatments for, or a diagnosis of asthma during a period of active service.  See August 1995 and December 2000 rating decisions.  The appellant was provided notice of the above-referenced rating decisions, but did not appeal.  Therefore, those decisions represent final decisions.  38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  

In June 2006, the appellant submitted an application and statement in which he requested that the RO reopen his previously denied asthma disorder claim.  As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the appellant filed his claim to reopen in June 2006, the new version of the law is applicable in this case. 

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.  

Further, during the pendency of this appeal, VA revised 38 C.F.R. § 3.156(c).  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (as codified at 38 C.F.R. § 3.156(c) (2008)).  Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c) provides that notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. § 3.156(c)(i)(3) provides that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  

In the present case, the RO reopened the appellant's asthma disorder claim in an August 2007 Statement of the Case and adjudicated the claim on a de novo basis after receiving new evidence that included service medical records. See August 2007 Statement of the Case.  As this evidence is clearly pertinent to the appellant's asthma claim, and was not available for consideration at the time the most recent final rating decision was issued (i.e., the December 2000 rating decision), these records serve as a basis for reconsidering the claim under 38 C.F.R. § 3.156(c).  Because the newly received official service department records are relevant to the appellant's claim, the Board will thus reconsider de novo the claim for service connection for asthma.  

C.  Service connection for asthma

As indicated above, the appellant has been diagnosed with bronchial asthma.  See post-service medical records.  He contends that he developed bronchial asthma in 1980 or 1981 during his first period of active service.  See statements dated in September 2006; October 2008 hearing transcript, pgs. 1-2, 8.   In denying the appellant's asthma claim, the RO found that the appellant entered service with a preexisting asthma condition that was not aggravated during service.  See April 2009 Supplemental Statement of the Case.  Although the appellant acknowledges that he reported experiencing some respiratory problems prior to his entrance into service, he essentially contends that these problems did not rise to the level of a preexisting asthma condition.  See June 2009 VA 646.    

Applicable law provides that service connection will be granted if it is shown that a veteran has a disability resulting from an injury or disease contracted in the line of duty or for aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of an injury or disease and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  Furthermore, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled into service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See  38 U.S.C.A. § 1111.  

In this case, the presumption of soundness is at issue since the appellant essentially contends that he did not have asthma when he entered his first period of military service in 1976.  See June 2009 VA 646.  In this regard, a review of the appellant's service treatment records shows that the appellant had a normal lung and chest evaluation during his physical induction examination in March 1976; and while he initially appears to have marked the answer "don't know" in response to questions of whether he had a history of heart trouble, blood pressure concerns, asthma and/or  other respiratory problems in the medical history portion of that examination, those answers were crossed-out and the appellant ultimately denied experiencing such symptomatology upon his entrance into service.  See March 1976 report of medical examination; March 1976 report of medical history.  After completing his medical examination, the appellant was found qualified for enlistment into service. Id.  In light of the foregoing, the appellant is correct in his assertion that neither respiratory problems nor the specific medical disorder of asthma was noted at the time of his examination, acceptance and enrollment into active service in 1976.  As such, the presumption of soundness applies to his case.  The burden of proof therefore is on VA to rebut the presumption of soundness by producing clear and unmistakable evidence both that: (1) a disability existed prior to service; and (2) that it was not aggravated during service.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993); VAOPGCPREC 3-03 (July 16, 2003).  If both prongs are not met, the presumption of soundness at entry is not rebutted.  

As to the first prong, whether there is clear and unmistakable error of preexistence of a disability, the Board observes that the determination of whether there is clear and unmistakable evidence that a disability existed prior to service must be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  See 38 C.F.R. § 3.304(b)(1).  In this case, the Board cannot find that there is clear and unmistakable evidence contained in the claims file that rebuts the first prong of the presumption of soundness.  Specifically, a review of the appellant's service treatment records reveals that at the time the appellant was first diagnosed with asthma in service in October 1980 (four years after he entered active service), his medical providers noted no actual medical evidence indicative of him having respiratory problems or asthma prior to service other than the appellant's own statements.  See service treatment records dated in October 1980.  Subsequent records documenting the appellant's difficulties with asthma in service and after his discharge from service also fail to reference any evidence, other than the appellant's own statements, that indicates the appellant experienced symptomatology associated with asthma before he entered active service.  See, e.g., service treatment records dated in October 1980, November 1981, October 1982, September 1983, March 1984 and April 1984; December 1985 report of medical examination and report of medical history;  post-service medical records.  Since the appellant's reported history of asthma alone does not constitute evidence of a preexisting condition for VA purposes, the Board must presume that the appellant entered his first period of active service in sound condition.  See, e.g. Crowe v. Brown, 7 Vet. App. 238, 246 (1995) (mere history provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition).  Therefore, the crux of this appeal revolves around the question of whether the appellant is entitled to service connection for asthma on a direct basis when one presumes that he entered service without a preexisting respiratory condition.  

If it is assumed that the appellant did not have a preexisting asthma condition in 1976 when he entered service, the Board must resolve doubt in the appellant's favor in finding that the appellant's asthma manifested during his first period of active duty given the medical evidence of record indicating that he experienced respiratory problems in service; was diagnosed with asthma in 1980 while in service; and has continued to be diagnosed with asthma since he separated from service in 1986.  See Pond v. West, supra; Caluza v. Brown, supra.  Therefore, service connection for asthma is granted on a direct basis.  


ORDER

Service connection for asthma is granted.  




REMAND

In addition to his asthma disorder, the appellant seeks service connection for a disability manifested by "arm, leg and neck pain" he contends is related to a preexisting March 2000 orthopedic injury that was asymptomatic when he entered active service in September 2002 and was aggravated during that period of service.  See appellant's statements; October 2008 hearing transcript; June 2009 VA 646.  

A review of the medical evidence in this case reveals that the appellant was involved in a motor vehicle accident in March 2000 that resulted in his being diagnosed with a spinal cord injury at the C-3 to C-5 level.  October 2008 hearing transcript, pgs. 8-9; see also April 2000 social work assessment record (the appellant was diagnosed as a quadriplegic at the C-2/3 level after a motor vehicle accident in March 2000); post-service medical records dated in February 2007 (the appellant was assessed as "incomplete C3 quad, ASIA impairment D").  When recalled for service in September 2002, it was noted that the appellant had a medical condition consisting of a "cervical spine fusion"; but that this condition would not inhibit the appellant's ability to wear a forty pound backpack, complete a two-mile run and also to perform other physical fitness types of exercises.  See August 2002 physical profile; October 2008 hearing transcript, p. 9.  A November 2002 medical examination report also references the appellant's statements of experiencing recurrent back pain, a painful shoulder, elbow and/or wrist and that the appellant reported having "numbness or tingling."  See November 2002 report of medical examination; November 2002 report of medical history.  December 2002 medical records reveal that the appellant was seen with complaints that he "hurt all over"; and that he was provisionally diagnosed with degenerative joint disease and/or degenerative disc disease in January 2003 during a follow-up examination for cervical spine problems.  See December 2002 and January 2003 medical records.    At that time, the appellant was also noted as having a history of a cervical spine fusion C5-6-7, with complaints of increased pain in the neck and paresthesias of the "R/L arm."  See January 2003 medical records.    


As mentioned previously, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  In this regard, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service. Id. (emphasis added).  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  See  38 C.F.R. § 3.306(b).  

After reviewing all of the evidence of record in conjunction with the appellant's statements, it is clear to the Board that the appellant entered his second period of active service with a preexisting spinal condition at the C-2/3 level.  See April 2000 social work assessment record.  The evidence also appears to indicate that the experienced increased neck pain and other symptomatology potentially related to his preexisting cervical spine disorder during his second period of active service; and that he was diagnosed during such service with degenerative joint disease and/or degenerative disc disease after being examined in relationship to his complaints.  See medical records dated in December 2002 and January 2003.  Given this evidence, the Board finds that doubt has been raised as to whether the appellant's preexisting cervical spine disability increased in severity during his 2002-2003 period of active duty; and if so, whether this increase resulted from aggravation of his preexisting condition (as that term is defined by VA regulations) or was due to the natural progression of the appellant's preexisting cervical spine disorder.  Since no medical opinion addressing these questions is contained in the claims file, the Board finds that a remand of this claim is warranted in order for a VA medical opinion to be obtained that addresses these issues.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 



Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the appellant for a VA examination with an appropriately qualified medical provider for the purpose of obtaining a medical opinion as to whether a disability manifested by arm, leg and neck pain is related to the appellant's preexisting cervical spine disorder or otherwise related to service.  The examiner should indicate whether it is at least as likely as not that the appellant has a current disability manifested by arm, leg and neck pain that had its onset in service or is otherwise etiologically related to appellant's military service, and whether it is at least a likely as not that any preexisting disability manifested by arm, leg and neck pain was permanently aggravated by the appellant's military service, based upon a review of all evidence of record, to include (but not limited to) the appellant's available service records, post-service records, statements and testimony contained in the claims file.  As such, the appellant's claims folder must be made available to the examiner for review in conjunction with the examination.  

For the record, the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  After considering all of the evidence of record, the RO should review on the merits the remanded claim.  If the benefit sought is not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


